Title: To Thomas Jefferson from William Duane, 12 March 1806
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            Philadelphia, March 12, 1806
                        
                        For a considerable time reports very injurious to the public interest have been in circulation, in this city
                            and in different parts of the State. The sentiments of the people have on no occasion been so strongly mark by sullen
                            discontent, and public confidence has been very much shaken, by the reports in question. The peculiar situation in which I
                            am placed is far from being grateful or desirable; the correspondence which I had been accustomed to maintain at the seat
                            of Government being interrupted by my pecuniary affairs and the necessity of attending on events of law here; and none of
                            the members of this district nor of the State, have condescended to communicate by a single line during the present
                            session. Destitute of any other chart or land marks than those of common sense and my reliance on the purity of your
                            views, I have continued unmoved by rumour or by even more authoritative inducements, in my confidence and love of you.
                        I should not have addressed you on this occasion, did not the reports in circulation appear to me as working
                            effects the most pernicious to the public interest and to your reputation particularly. Painful as it is, it is fit
                            nevertheless that you should not be ignorant of what is of so much concern, and men in elevated situations are more
                            frequently deceived and flattered than correctly & candidly informed. As self interest has no share in this step, I
                            persuade myself it will not be offensive; the reports already operate very unpleasantly on those who have been active in
                            the political transactions of the last ten years particularly—
                        It is said here—that you have thrown yourself into the arms of a New England party, and given them your
                            exclusive confidence; that the sturdy and independent republicans of the South are treated by you with coldness, and
                            reserve.
                        It is said in corroboration—that Mr J. Randolph has openly attacked your administration, and censured the
                            measures proposed by the administration to Congress
                        In other quarters it is alleged—that there is only one member of your cabinet (Mr Madison) who is not
                            opposed to you—that the Secretary of the Navy in concert with his brother traverses all your measures concerning naval
                            and commercial affairs—that the Secty of the Treasury conducts his department in such a way as to evince a
                            disapprobation of your policy; and the first report of his on the finances and the proposition for paying off the debt,
                            while your message indicated vigorous measures of defence, is represented as a satire on your message: that the Secretary
                            at War, secretly governed by the Post Master General, acts equally adverse, tho’ under different views and professions:
                            that all these differing in particular views from each other, yet cooperate upon some general principles which obstruct
                            your best measures and that between, all these inferior combinations the executive measures are frustrated and public
                            confidence palsied.
                        Another report says that you have broken with the Secty of the Treasury and that he is not consulted by
                            you and that he proposes to resign
                        Another report has been stated from a very influential source—that the business of the Executive is conducted
                            like the cabinet of St. James,—a concealed influence and an ostensible cabinet—that there is a public profession and a
                            concealed counteraction of that profession.
                        From another quarter, and I saw it in writing, addressed to a gentleman in this city, and it is gone abroad,
                            it is alleged in strong and positive terms, that you have unreservedly denounced the republicans who are deemed the most
                            ardent, by the injurious epithet of Jacobins; that you have made a declaration similar to that of Govr McKean that you
                            would in future appoint to office none but the moderate men of both parties; that in a word you had avowed an unqualified
                            preference and predeliction of those who are called third party men or Quids
                        It is now in active circulation here and has been for some days, that the expedition of Miranda, was
                            previously known to and countenanced by you and by Mr Madison; this was circulated upon authority which was represented
                            as official, and declared to have been so avowed by an officer of the government. This story excited such a ferment at the
                            Coffeehouses, that I considered as a duty to trace it to its source—I traced it to Mr Joseph Priestley of Northumberland
                            who narrated it to Mr Ab. Small Bookseller as coming from Mr Dallas, who Mr Priestley said believed it, and who he
                            declared had said that republicanism was at end, and that Mr Jefferson and Mr Madison would be both impeached. Mr Small
                            and myself discredited the Story, but Mr Edwd Fox, related it also as coming from Mr Dallas. The Story was told in a
                            manner to excite attention and to shake incredulity—it was alleged, that Miranda had brought a letter from an English
                            under Scty. of State to Mr Rufus King, and that Miranda was to engage ships in the U.S. who were to cooperate with
                            Sir Howe Popham against South America; that Mr King communicated the whole to the Secty. of State—that Miranda was
                            received and countenanced thereupon—that the prosecution at New York was only a cover, and that when Mr Sandford was
                            examining Mr R King, that Mr. Sandford put the word unauthorised by Government—instead of authorised in Mr Kings
                            evidence and that Mr K. detected it, and that Sandford burnt the evidence in consequence—The effect of such a report may
                            be easily conceived, but the concern which it excited among those who love you & had not strength of mind to resist it
                            is not to be described
                        I have taken upon me in every instance, (relying for my belief upon my opinion of your wisdom and goodness of
                            heart,) to contradict all these rumours and to dissipate them in every manner as far as I was able. Circumstanced as I am,
                            my situation as a politician and a citizen has been extremely irksome and it occurred to me that the only service I could
                            do you would be to make you acquainted with rumours which produce consequences nearly as pernicious as if they had any
                            foundation. The interest of America, the stability of Republican Government, and the glory of your own life, appear to me
                            to depend upon the dissipation of doubts and the course which you will pursue in your administration henceforward. The
                            uncertainty which has prevailed during the Session of Congress, has the common tendency in such occasions, to be
                            transferred from the divisible mass to the individual head of the Government, and the enemies of liberty and false friends
                            find an interest in propelling human passion in that path.
                        I have now done what I conceived to be a duty, arising from the veneration and love I feel for you, and under
                            convictions that no sentiment or motive an interested nature either actuate or can be charged upon me on this or on any
                            other political occation; and with an assurance that if it were a cure of peril or hazard that I should come forward on
                            your behalf with more alacrity than I do in the present instance. It is not my object to communicate this, nor have I
                            compelled any human being on the Subject—and I neither claim any credit nor apprehend any censure from you for the act;
                            because if I have mistaken the line of propriety, I am assured of an excuse in your liberality; and the intention will be
                            considered in place of the act
                        I require no answer, because the satisfaction of knowing that you are not offended I shall obtain on my going
                            to the Seat of Government after the courts here close; and if I have offended I shall know it too soon at any time. If
                            haply I have done right, and that any communications from an observing and faithful friend, should be agreeable in future
                            I would not hesitate; for I very much fear that there has been too much treachery & deception practised towards you, by
                            persons in this quarter. If such communication should not be acceptable, the circumstance can make no alteration in my
                            principles—for I shall be under all circumstances your affectionate & faithful friend &c
                        
                            Wm Duane
                            
                        
                    